 



Exhibit 10.11
WSG0502-D364
ELEVENTH AMENDMENT TO
SPRINT WHOLESALE SERVICES DATA AND PRIVATE LINE AGREEMENT
This Eleventh Amendment (WSG0502-0364) is made to the Sprint Wholesale Services
Data and Private Line Agreement (WSG0209-030R4s) between SPRINT COMMUNICATIONS
COMPANY L.P. (“Sprint”) and VALOR TELECOMMUNICATIONS ENTERPRISES, LLC,
(“Customer”) signed by Customer on February 5, 2003 and by Sprint on
February 20, 2003, as amended by a:

              AMENDMENT   WSG#   Customer Signature Date   Sprint Signature Date
First Amendment
  WSG034-03lr4   June 10, 2003   July 14, 2003
Second Amendment
  WSG0308-040rl   September 2, 2003   September 8, 2003
Third Amendment
  WSG03-9-111   September 22, 2003   September 30, 2003
Fourth Amendment
  WSG0310-093   November 13, 2003   December 1, 2003
Fifth Amendment
  WSG0405-0214   June 4, 2004   June 9, 2004
Sixth Amendment
  WSG0407-0165   September 1, 2004   September 3, 2004
Seventh Amendment
  WSG0408-0236   October 19, 2004   October 21, 2004
Eighth Amendment
  WSG0411-0100   December 6, 2004   December 8, 2004
Ninth Amendment
  WSG0501-0135   January 26, 2005   January 27, 2005
Tenth Amendment
  WSG0501-0161   January 31, 2005   January 31, 2005
(collectively, the “Agreement”).
           

The following modified and added terms and conditions are made a part of the
Agreement effective the first day of the first month after Sprint accepts this
signed Eleventh Amendment (“Eleventh Amendment Commencement Date”), as evidenced
by the Sprint SPRB stamp. If during the Eleventh Amendment implementation
process, a Service bills after the Eleventh Amendment Commencement Date at a
rate other than the rate stated in this Eleventh Amendment, Sprint will adjust
Customer’s invoice to apply the appropriate rate within 90 days after the date
of the invoice containing the incorrect rate.
Sprint and Customer agree as follows:

1.   The Agreement is amended by deleting Attachment A, Section 1 entitled
“TERM” in its entirely and replacing it as follows:

  1.   TERM: 30 Months

2.   The Agreement is amended by deleting Attachment A, Section 2 entitled
“MINIMUM MONTHLY COMMITMENT” in its entirely and replacing it as follows:

  2.   MINIMUM MONTHLY COMMITMENT:

      Customer’s Minimum Monthly Commitment for Private Line Services is:

RESTRICTED
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

1



--------------------------------------------------------------------------------



 




WSG0502-0364

                  Minimum Monthly Months   Net Usage Commitment

3.   The Agreement is amended by adding the fallowing NPA/NXX to the table in
Section 3.g in Attachment A us follows:

          1-year term         T-l NPA/NXX   DDS56 MRC   MRC
830/257
       
325/656
       

4.   The Agreement is amended by adding the following Pop-to-Pop Plan to the
table in Section 6 in Attachment A as follows:

  6.   T-1 Private Line Pop-to-Pop Plan

                      IX (POP-to-POP)   Circuit POP-to-POP   Charge   Term
Kerrville, TX
830-997
  San Angelo, TX
325-656        

 

*   ACF, COC, and Local Loop installation charges should be waived tor above
circuits.   *   ACF and COC monthly recurring charges (MRC) should be waived for
above circuits.

5.   To become effective, this Eleventh Amendment must be signed by an
authorized representative of Customer. Any change to this Eleventh Amendment is
subject to written acceptance by a Sprint officer, All other terms and
conditions in the Agreement, not amended above, will remain in effect. This
Eleventh Amendment and any information concerning its terms and conditions are
Sprint’s proprietary information and are governed by the parties’ Nondisclosure
Agreement.   6.   Sprint’s offer to amend the Agreement will be withdrawn if
this Eleventh Amendment is not executed by both parties within 45 days after
February 18, 2005.

RESTRICTED
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

2



--------------------------------------------------------------------------------



 



WSG0502-0364

              VALOR TELECOMMUNICATIONS ENTERPRISES, LLC.   SPRINT COMMUNICATIONS
COMPANY L. P.
 
           
By:
  /s/ Grant Raney   BY:   /s/ Art MacDowell
 
           
Name:
  Grant Raney       Art MacDowell
Vice President, Wholesale Services Group
Title:
  Senior Vice President
Operations, Sales & Marketing        
 
           
Date:
  3/25/05   Date:   3/31/05

     
(SEAL) [d33151d3315119.gif]
  (SEAL) [d33151d3315120.gif]

RESTRICTED
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

3